Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "forming a second line of phase change memory cells in said first direction: forming a plurality of strips extending in a second direction perpendicular to said first direction having a first pitch: forming conductive sidewall spacers on said plurality of strips; and removing said plurality of strips to leave said sidewall spacers having a second pitch that is twice the first pitch: and forming address lines using said sidewall spacers in the second direction" as recited in claim 1, “forming a first conductive line coupling a first voltage control element of said first line of voltage control elements to a first phase change memory cell of said second line of phase change memory cells, the first conductive line having a first portion and a second portion, the first portion of the first conductive line being offset from the second portion of the first conductive line in the first direction by a first distance, wherein the second portion of the first conductive line runs parallel with the first portion of the first conductive line and in a second direction that is perpendicular to the first direction, wherein the first conductive line has a same first total width along both the first and second portions, wherein the same first total width is measured in the first direction, wherein the first conductive line has a first offset portion that extends in the first direction between the first portion and the second portion and having a first total length in the first direction equal to the first distance to connect the first portion of the second conductive line to the second portion of the second conductive line, wherein the first offset portion has a second total width measured in the second direction that is equal to the first total width: and forming a second conductive line having a first portion and a second portion, the first portion of the second conductive line being offset from the second portion of the second conductive line in the first direction by a second distance, wherein the second distance is half as long as the first distance, wherein the second conductive line has the same first total width along both the first and second portions, wherein the second conductive line has a second offset portion that extends in the first direction between the first portion of the second conductive line to the second portion of the second conductive line and having a second total length equal to the second distance to connect the first portion of the second conductive line to the second portion of the second conductive line, wherein the second offset portion has the second total width measured in the second direction that is equal to the first total width” as recited in claim 9, and “forming a plurality of straight bitlines extending in a second direction perpendicular to the first direction between the first line of the plurality of voltage control elements and the second line of the plurality of memory cells, a straight bitline of the plurality of straight bitlines coupling a respective first voltage control element of the plurality of voltage control elements to a respective memory cell of the plurality of memory cells: and forming a plurality of offset bitlines extending in the second direction, an offset bitline of the plurality of offset bitlines coupling a respective second voltage control element of the plurality of voltage control elements to respective second memory cell of the plurality of memory cells and having a first portion and a second portion, wherein the first portion is offset from the second portion in the first direction by a first distance, wherein the second portion runs parallel with the first portion and in the second direction that is perpendicular to the first direction, wherein the offset bitline of the plurality of offset bitlines has a same first total width along both the first and second portions, wherein the same first total width is measured in the first direction, the offset bitline of the plurality of offset bitlines has an offset portion that extends in the first direction between the first portion and the second portion and having a first total length in the first direction equal to the first distance to connect the first portion to the second portion, wherein the offset portion has a second total width measured in the second direction that is equal to the first total width” as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/12/2022